

 
REGISTRATION RIGHTS AGREEMENT




by




GMAC LLC


and


GM Preferred Finance Co. Holdings LLC






Dated as of June 30, 2009



--------------------------------------------------------------------------------




This Registration Rights Agreement (this “Agreement”) is made and entered into
as of June 30, 2009, by and between GMAC LLC, a Delaware limited liability
company (the “Company”), and GM Preferred Finance Co. Holdings LLC, a Delaware
limited liability company (“GM HoldCo”) and wholly-owned subsidiary of General
Motors Corporation.  GM HoldCo currently holds GM Preferred Membership Interests
(the “GM Preferred Interests”), which were originally issued by the Company on
November 30, 2006 pursuant to the Amended and Restated Limited Liability Company
Operating Agreement of the Company, dated as of November 30, 2006.  Execution of
this Agreement is required prior to a GMAC Conversion (as defined below) in
accordance with Section 12.11 of the Sixth Amended and Restated Limited
Liability Company Operating Agreement of the Company, dated as of May 22, 2009
(the “Operating Agreement”).  Following such GMAC Conversion, Section 2.8 of the
Operating Agreement provides that the GM Preferred Interests must be converted
into a class of equity securities of the Company (the “Securities”) with
substantially identical powers, preferences, rights and obligations, and
qualifications, limitations and restrictions thereof, and representing
substantially identical proportional ownership of the Company as the GM
Preferred Interests, adapted to reflect the change from a partnership to C
corporation status of the Company for federal income tax purposes.
 
The parties hereby agree as follows:
 
SECTION 1.    Definitions.  As used in this Agreement, the following capitalized
terms shall have the following meanings:
 
Agreement:  As defined in the preamble hereto.
 
Broker-Dealer:  Any broker or dealer registered under the Exchange Act.
 
Business Day:  Any day other than a Saturday, Sunday or U.S. federal holiday or
a day on which banking institutions or trust companies located in New York, New
York are authorized or obligated to be closed.
 
Company:  As defined in the preamble hereto.
 
Demand Registration Statement: As defined in Section 4(a) hereof.
 
Demand  Registrations:  As defined in Section 4(a) hereof.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended.
 
GM HoldCo:  As defined in the preamble hereto
 
GM Preferred Interests:  As defined in the preamble hereto.
 
GMAC Conversion:  Means a Section 2.8 Conversion, as that term is defined in the
Operating Agreement.
-2-

--------------------------------------------------------------------------------


 
Holdback Period:  As defined in Section 7(e) hereof.
 
Holders:  As defined in Section 2(b) hereof.
 
Holders’ Counsel: Means one counsel for the selling Holders chosen by Holders
holding a majority interest in the Registrable Securities being registered.
 
Initiating Holders:  As defined in Section 4(a) hereof.
 
Long-Form Registrations:  As defined in Section 4(a) hereof.
 
Majority Holders:  With respect to any date, Holders of a majority of the amount
of outstanding Registrable Securities.
 
Operating Agreement:  As defined in the preamble hereto.
 
Person:  An individual, partnership, corporation, trust or unincorporated
organization, or a government or agency or political subdivision thereof.
 
Piggyback Registration: As defined in Section 5(a) hereof.
 
Prospectus:  The prospectus included in any Registration Statement, as amended
or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such Prospectus.
 
Register, registered, and registration: Refers to a registration effected by
preparing and (A) filing a registration statement or amendment thereto in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of effectiveness of such
registration statement or amendment thereto or (B) filing a prospectus and/or
prospectus supplement in respect of an appropriate effective registration
statement on Form S-3.
 
Registrable Securities:  The Securities and any equity securities issued or
otherwise distributed directly or indirectly with respect to the Securities by
way of exchange thereof or distribution or split or in connection with a
combination of securities, recapitalization, reclassification, merger,
amalgamation, arrangement, consolidation or other reorganization; provided that,
once issued, such Securities will not be Registrable Securities when (1) they
are sold pursuant to an effective registration statement under the Securities
Act, (2) they shall have ceased to be outstanding or (3) they have been sold in
a private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities.  No Registrable Securities may
be registered under more than one registration statement at any one time.
 
Registration Expenses: All expenses incurred by the Company in effecting any
registration pursuant to this Agreement (whether or not any registration or
prospectus becomes effective or final) or otherwise complying with its
obligations under this Agreement, including all registration, filing and listing
fees, printing expenses, fees and disbursements of counsel for the Company, blue
sky fees and expenses, expenses incurred in connection with any “road show”, the
reasonable fees and disbursements of Holders’ Counsel, and expenses of the
Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, but shall
not include Selling Expenses.
-3-

--------------------------------------------------------------------------------


 
Registration Statement: Any Shelf Registration Statement or Demand Registration
Statement.
 
Rule 144, Rule 144A, Rule 159A, Rule 405 and Rule 415: In each case, such rule
promulgated under the Securities Act (or any successor provision), as the same
shall be amended from time to time.
 
SEC:  The United States Securities and Exchange Commission.
 
Securities:  As defined in the preamble hereto.
 
Securities Act:  The Securities Act of 1933, as amended.
 
Selling Expenses: All discounts, selling commissions and transfer taxes
applicable to the sale of Registrable Securities and fees and disbursements of
counsel for any Holder (other than the fees and disbursements of Holders’
Counsel included in Registration Expenses).
 
Shelf Filing Deadline:  As defined in Section 3(a) hereof.
 
Shelf Registration Statement:  As defined in Section 3(a) hereof.
 
Short-Form Registrations:  As defined in Section 4(a) hereof.
 
Special Registration: The registration of (A) equity securities and/or options
or other rights in respect thereof solely registered on Form S-4 or Form S-8 (or
successor form) or (B) shares of equity securities and/or options or other
rights in respect thereof to be offered to directors, members of management,
employees, consultants, customers, lenders or vendors of the Company or any of
its subsidiaries or in connection with dividend reinvestment plans.
 
  Underwritten Registration or Underwritten Offering:  A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.
 
SECTION 2.`    Securities Subject to this Agreement.
 
(a)           Registrable Securities.  The securities entitled to the benefits
of this Agreement are the Registrable Securities.
 
(b)           Holders of Registrable Securities.  A Person is deemed to be a
holder of Registrable Securities (each, a “Holder”) whenever such Person
(including any successors or assigns) owns Registrable Securities.
-4-

--------------------------------------------------------------------------------


 
SECTION 3.    Shelf Registration.
 
(a)           Shelf Registration.  Subject to the terms and conditions of this
Agreement, the Company covenants and agrees that within 15 days of the date the
Company files its Form 10-Q for the third quarter of 2009 (the “Shelf Filing
Deadline”), the Company shall prepare and file with the SEC a Shelf Registration
Statement covering all Registrable Securities (or otherwise designate an
existing Shelf Registration Statement filed with the SEC to cover the
Registrable Securities), and, to the extent the Shelf Registration Statement has
not theretofore been declared effective or is not automatically effective upon
such filing, the Company shall use reasonable best efforts to cause such Shelf
Registration Statement to be declared or become effective and to keep such Shelf
Registration Statement continuously effective and in compliance with the
Securities Act and usable for resale of such Registrable Securities for a period
from the date of its initial effectiveness until such time as (i) there are no
Registrable Securities remaining or (ii) such time as all Registrable Securities
may be sold without restriction under Rule 144 (including by refiling such Shelf
Registration Statement (or a new Shelf Registration Statement) if the initial
Shelf Registration Statement expires).
 
(b)           Underwritten Shelf Offerings.  Any registration pursuant to
Section 3(a) shall be effected by means of a shelf registration on an
appropriate form under Rule 415 under the Securities Act (a “Shelf Registration
Statement”).  If any Holder intends to distribute any Registrable Securities by
means of an underwritten offering it shall promptly so advise the Company and
the Company shall take all reasonable steps to facilitate such distribution,
including the actions required pursuant to Section 6; provided that the Company
shall not be required to facilitate an underwritten offering of Registrable
Securities unless either (i) Registrable Securities representing at least two
percent of the then outstanding series of such Registrable Securities are
proposed by the Holders to be included in such offering or (ii) the expected
aggregate gross proceeds from such offering exceed $200 million.  Within 10 days
after receipt of any notice of an underwritten offering pursuant to the
immediately preceding sentence, the Company shall give written notice of such
offering to all other Holders who hold Registrable Securities and, subject to
Section 3(c) below, there shall be included in such offering, on the same terms
and conditions as any other Registrable Securities included therein, all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein (which written requests shall specify the number
of Registrable Securities requested to be included in such registration) within
15 days after the receipt of the Company’s notice.
 
(c)           Priority on Underwritten Shelf Offerings.  If any Holder intends
to distribute any Registrable Securities by means of an underwritten offering
pursuant to Section 3(b) and the underwriters advise the Company in writing
that, in their opinion, the number of Registrable Securities and, if applicable,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and, if applicable, other securities which can be sold in
an orderly manner in such offering within a price range acceptable to the
Holders of a majority of the Registrable Securities proposed to be included in
such offering, the Company shall include securities in such registration in the
following order of priority: (i) first, the number of Registrable Securities of
Holders requested to be included which in the opinion of such underwriters can
be sold in an orderly manner within the price range of such offering, allocated
pro rata among the respective Holders thereof on the basis of the amount of
Registrable Securities owned by each such Holder and (ii) second, the number of
other securities requested to be included which in the opinion of such
underwriters can be sold in an orderly manner within the price range of such
offering.
-5-

--------------------------------------------------------------------------------


 
(d)           Blackout Period.  The Company shall not be required to effect a
registration (including a resale of Registrable Securities from an effective
Shelf Registration Statement) or an underwritten offering pursuant to this
Section 3: (A) with respect to securities that are not Registrable Securities;
or (B) if the Company has notified the Holders that in the good faith judgment
of the Company’s board of directors, it would be materially detrimental to the
Company or its securityholders for such registration or underwritten offering to
be effected at such time, in which event the Company shall have the right to
defer such registration for a period of not more than 45 days after receipt of
the request of any Holder; provided that such right to delay a registration or
underwritten offering shall be exercised by the Company (1) only if the Company
has generally exercised (or is concurrently exercising) similar black-out rights
against holders of similar securities that have registration rights and (2) not
more than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period.
 
(e)           Notwithstanding the foregoing, if at any time the Company is not
eligible to file a registration statement on Form S-3 (or any successor form),
then the Company shall not be obligated to file or keep effective a Shelf
Registration Statement at such time. The Company shall use its commercially
reasonable best efforts to remain a well-known seasoned issuer (as defined in
Rule 405 under the Securities Act) and not to become an ineligible issuer (as
defined in Rule 405 under the Securities Act).
 
SECTION 4.    Demand Registrations.
 
(a)           Requests for Registration. Subject to the terms and conditions of
this Section 4, at any time after the Shelf Filing Deadline when a Shelf
Registration Statement is not effective pursuant to Section 3 of this Agreement,
any Holder may request (in each case, such requesting Holders, the “Initiating
Holders”) registration under the Securities Act of all or any portion of the
Registrable Securities held by such Holder on Form S-1 or any similar long-form
registration (“Long-Form Registrations”) or on Form S-3 or any similar
short-form registration (“Short-Form Registrations”), if available (a “Demand
Registration Statement”). All registrations requested pursuant to this Section
4(a) are referred to in this Agreement as “Demand Registrations”. Each request
for a Demand Registration shall be in writing and shall specify the approximate
aggregate number of Registrable Securities requested to be registered (which
aggregate number of Registrable Securities must represent at least two percent
of the then outstanding series of such Registrable Securities, the anticipated
per share price range for such offering (if known) and the intended method of
distribution (including whether or not such offering is to be underwritten).
Within 10 days after receipt of any such request, the Company shall give written
notice of such requested registration to all other Holders who hold Registrable
Securities and, subject to Sections 4(b), 4(c) and 4(d) below, shall include in
such registration (and in all related registrations and qualifications under
state blue sky laws or in compliance with other registration requirements and in
any related underwriting), on the same terms and conditions as any other
Registrable Securities included therein, all Registrable Securities with respect
to which the Company has received written requests for inclusion therein within
15 days after the delivery of the Company’s written notice.
-6-

--------------------------------------------------------------------------------


 
(b)           Limit on Number of Demand Registrations. In no event shall the
Company be obligated to effectuate (i) more than one Demand Registration
(including Long-Form Registration and Short-Form Registration) in any 12-month
period or (ii) any non-underwritten Demand Registration for any Registrable
Securities that may be sold without restriction under Rule 144 at the time of
such Demand Registration. A registration shall not count as a Demand
Registration until it has become effective.  Initiating Holders making a request
for a Demand Registration may withdraw from such registration at any time prior
to the effective date of such Demand Registration, in which case the Company may
withdraw such registration (unless otherwise requested in writing by other
Holders, to the extent that such other Holders have the right to demand a Demand
Registration at such time in accordance with this Section 4), and such request
shall count as a Demand Registration, unless the Initiating Holders shall have
paid all fees, expenses and other costs of the Company incurred in connection
with such request.
 
(c)           Priority on Demand Registrations.  If a Demand Registration is an
underwritten offering and the underwriters advise the Company in writing that,
in their opinion, the number of Registrable Securities and, if applicable, other
securities requested to be included in such offering exceeds the number of
Registrable Securities and, if applicable, other securities which can be sold in
an orderly manner in such offering within a price range acceptable to the
Holders of a majority of the Registrable Securities proposed to be included in
such offering, the Company shall include securities in such registration in the
following order of priority: (i) first, the number of Registrable Securities of
Holders requested to be included which in the opinion of such underwriters can
be sold in an orderly manner within the price range of such offering, allocated
pro rata among the respective Holders thereof on the basis of the amount of
Registrable Securities owned by each such Holder; and (ii) second, the number of
other securities requested to be included which in the opinion of such
underwriters can be sold in an orderly manner within the price range of such
offering provided, however, that if the Company has, prior to the date of this
Agreement, entered into an agreement with respect to its securities that is
inconsistent with the order of priority contemplated hereby then it shall apply
the order of priority in such conflicting agreement to the extent that it would
otherwise result in a breach under such agreement.
 
(d)           Blackout Period.  The Company shall not be required to effect a
registration or an underwritten offering pursuant to this Section 4: (A) with
respect to securities that are not Registrable Securities; or (B) if the Company
has notified the Holders that in the good faith judgment of the Company’s board
of directors, it would be materially detrimental to the Company or its
securityholders for such registration or underwritten offering to be effected at
such time, in which event the Company shall have the right to defer such
registration for a period of not more than 45 days after receipt of the request
of any Holder; provided that such right to delay a registration or underwritten
offering shall be exercised by the Company (1) only if the Company has generally
exercised (or is concurrently exercising) similar black-out rights against
holders of similar securities that have registration rights and (2) not more
than three times in any 12-month period and not more than 90 days in the
aggregate in any 12-month period.
-7-

--------------------------------------------------------------------------------


 
SECTION 5.    Piggyback Registration
 
(a)           If (i) during any period when an effective Shelf Registration
Statement is not available, the Company proposes to register any of its equity
securities, or (ii) at any time, the Company proposes to undertake an
underwritten offering, other than, in each case, in connection with a
registration pursuant to Section 3(a), a Demand Registration or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice to the Holders of its intention to
effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten business days after the date of the Company’s
notice (a “Piggyback Registration”).  Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration.  The Company may terminate or
withdraw any registration under this Section 5(a) prior to the effectiveness of
such registration, whether or not any Holders have elected to include
Registrable Securities in such registration.
 
(b)           If the registration referred to in Section 5(a) is proposed to be
underwritten, the Company will so advise the Holders as a part of the written
notice given pursuant to Section 5(a).  In such event, the right of each Holder
to registration pursuant to Section 5(a)will be conditioned upon such person’s
compliance with Section 10.  If any participating person disapproves of the
terms of the underwriting, such person may elect to withdraw therefrom by
written notice to the Company and the managing underwriter.
 
(c)           If a Piggyback Registration under Section 5(a) relates to an
underwritten offering on behalf of the Company, and the managing underwriters
advise the Company that in their reasonable opinion the number of securities
requested to be included in such offering exceeds the number which can be sold
without adversely affecting the marketability of such offering (including an
adverse effect on the per share offering price), the Company will include in
such offering only such number of securities that in the reasonable opinion of
such managing underwriters can be sold without adversely affecting the
marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, the securities the Company proposes to sell, (ii) then the
Registrable Securities of the Holders who have requested inclusion of
Registrable Securities pursuant to Section 5(a), pro rata on the basis of the
aggregate number of such securities or shares owned by each such person and
(iii) lastly, any other securities of the Company that have been requested to be
so included, subject to the terms of this Agreement; provided, however, that if
the Company has, prior to the date of this Agreement, entered into an agreement
with respect to its securities that is inconsistent with the order of priority
contemplated hereby then it shall apply the order of priority in such
conflicting agreement to the extent that it would otherwise result in a breach
under such agreement.
-8-

--------------------------------------------------------------------------------


 
(d)           If a Piggyback Registration under Section 5(a) relates to an
underwritten secondary offering on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company that in their
reasonable opinion the number of securities requested to be included in such
offering exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such offering only such number of
securities that in the reasonable opinion of such managing underwriters can be
sold without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, the Registrable
Securities of the Holders who have requested inclusion of Registrable Securities
pursuant to Section 5(a), pro rata on the basis of the aggregate number of such
securities or shares owned by each such person and (ii) second, any other
securities of the Company that have been requested to be so included, subject to
the terms of this Agreement; provided, however, that if the Company has, prior
to the date of this Agreement, entered into an agreement with respect to its
securities that is inconsistent with the order of priority contemplated hereby
then it shall apply the order of priority in such conflicting agreement to the
extent that it would otherwise result in a breach under such agreement.
 
SECTION 6.    Obligations of the Company. Whenever the Company is required to
register any Registrable Securities or facilitate any offering pursuant to this
Agreement, the Company shall use its commercially reasonable best efforts to
effect the registration and the sale of such Registrable Securities in
accordance with the intended method of disposition thereof, and pursuant thereto
the Company shall as expeditiously as possible (to the extent applicable to the
intended method of disposition):
 
(a)           prepare and file with the SEC a registration statement, and all
amendments and supplements thereto and related prospectuses and prospectus
supplements as may be necessary to comply with applicable securities laws with
respect to such Registrable Securities and use its commercially reasonable best
efforts to cause such registration statement to become effective; provided that
before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company shall furnish to the Holders’ Counsel copies of
all such documents proposed to be filed, which documents shall be subject to the
reasonable review and comment of such counsel, and upon filing such documents,
the Company shall promptly notify such counsel of the receipt by the Company of
any written comments by the SEC with respect to such registration statement or
prospectus or any amendment or supplement thereto or any written request by the
SEC for the amending or supplementing thereof or for additional information with
respect thereto;
 
(b)            (i) notify each Holder holding Registrable Securities of the
effectiveness of each registration statement filed under this Agreement and
prepare and file with the SEC such amendments and post-effective amendments as
may be necessary to keep such registration statement continuously effective (A)
in the case of the Shelf Registration Statement, for the period set forth in
Section 2(a) of this Agreement and (B) in the case of all other registration
statements, for a period of not less than 120 days or, if shorter, such time as
all securities in such offering have been disposed of in accordance with the
intended method of distribution thereof, (ii) cause the related prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provision then in force) under the
Securities Act and (iii) comply with the provisions of the Securities Act, the
Exchange Act, and the rules and regulations of the SEC promulgated thereunder
applicable to it with respect to the disposition of all securities covered by
such registration statement during the applicable period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement;
-9-

--------------------------------------------------------------------------------


 
(c)           furnish to each seller of Registrable Securities such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such seller may reasonably
request in order to facilitate the disposition of the Registrable Securities
held by such seller, and the Company hereby consents to the use of such
prospectus and each amendment or supplement thereto by each of the selling
holders of Registrable Securities and the underwriters or agents, if any, in
connection with the offering and sale of the Registrable Securities covered by
such prospectus and any amendment or supplement thereto;
 
(d)           use its commercially reasonable best efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions as determined by the underwriters after consultation with
the Company and the Holders participating in the offering and do any and all
other acts and things which may be reasonably necessary or advisable to enable
each such seller to consummate the disposition in such jurisdictions of the
Registrable Securities held by such seller (provided that the Company shall not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction, (iii) consent to general service of
process in any such jurisdiction or (iv) or take any other actions that would
have or be reasonably likely to have a material adverse effect on the Company);
 
(e)           promptly notify each seller of Registrable Securities, at any time
when a prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, at the request of any such seller, the Company shall
prepare a supplement or amendment to such prospectus so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made;
 
(f)           cause all such Registrable Securities to be listed on each
national securities exchange (including the New York Stock Exchange or NASDAQ)
on which similar securities issued by the Company are then listed or, if no
similar securities issued by the Company are then listed on any national
securities exchange, use its commercially reasonable best efforts to cause all
such Registrable Securities to be listed on such national securities exchange as
the Company shall designate;
-10-

--------------------------------------------------------------------------------


 
(g)           provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;
 
(h)           enter into an underwriting agreement in form, scope and substance
as is customary in underwritten offerings and take all such actions as are
reasonably requested by the managing underwriters in order to expedite or
facilitate the registration or the disposition (including by using commercially
reasonable best efforts to have officers and senior management of the Company
and its subsidiaries participate in “road shows”, including analyst or investor
presentations, as part of the selling efforts relating to any underwritten
Demand Registration) of such Registrable Securities, and in such connection
(i) make such representations and warranties to the underwriters, with respect
to the business of the Company and its subsidiaries, and the registration
statement, prospectus and documents, if any, incorporated or deemed to be
incorporated by reference therein, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings, and
confirm the same if and when requested, (ii) obtain 10b-5 statements and
opinions of counsel to the Company and updates thereof (which counsel,
statements and opinions (in form, scope and substance) shall be reasonably
satisfactory to the managing underwriters), addressed to the underwriters
covering the matters customarily covered in 10b-5 statements and opinions
requested in underwritten offerings and such other matters as may be reasonably
requested by underwriters, (iii) obtain “cold comfort” letters and updates
thereof from the independent certified public accountants of the Company (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the registration statement), addressed to each of the underwriters, such letters
to be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with underwritten offerings and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable to the holders of Registrable
Securities than those set forth in Section 8 of this Agreement (or such other
provisions and procedures acceptable to holders of a majority of the Registrable
Securities covered by such registration statement (or, in the case of an
Underwritten Shelf Offering, such offering) and the managing underwriters or
agents) with respect to all parties to be indemnified pursuant to Section 8 of
this Agreement, and each of the above shall be done at each closing under such
underwriting agreement, or as and to the extent required thereunder;
 
(i)           make reasonably available for inspection by any seller of
Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
agent retained by Holders holding a majority of the Registrable Securities of
the Holders included in such offering or such underwriter, all financial and
other records, pertinent corporate documents and properties of the Company, and
use reasonable best efforts to cause the Company’s officers, directors, members,
managers, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;
-11-

--------------------------------------------------------------------------------


 
(j)           otherwise use its commercially reasonable best efforts to comply
with all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;
 
(k)           permit any Holder that, in such Holder’s sole and exclusive
judgment, might be deemed to be an underwriter or a controlling person of the
Company, to participate in the preparation of such registration or comparable
statement and to require the insertion therein of material related to such
Eligible Holder, furnished to the Company in writing, which in the reasonable
judgment of such Eligible Holder and its counsel should be included;
 
(l)           promptly notify each seller of Registrable Securities (i) of the
issuance by the SEC of any stop order suspending the effectiveness of a
registration statement or of any order preventing or suspending the use of any
preliminary prospectus, or (ii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of a registration statement or any of the Registrable
Securities for offer or sale in any jurisdiction;
 
(m)           in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Registrable Securities included in such registration statement for sale in
any jurisdiction, use its commercially reasonable best efforts promptly to
obtain the withdrawal of such order;
 
(n)           use its commercially reasonable best efforts to cause such
Registrable Securities covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the sellers thereof to consummate the disposition of such
Registrable Securities;
 
(o)           if and to the extent requested by the managing underwriters in
connection with any underwritten Demand Registration, include in such
registration securities of the Company in an amount, if any, (not to exceed the
amount requested by such underwriters) that the Company’s board of directors
deems appropriate in its sole and absolute discretion (it being understood that
the Company’s board of directors may choose not to include any securities of the
Company in such offering) for the Company in view of the Company’s need for
funds and other relevant facts and circumstances at such time, to be offered in
a primary offering of the Company’s securities contemporaneously with such
offering of Registrable Securities; and
 
(p)           use its commercially reasonable best efforts to take all other
steps necessary to effect the registration of Registrable Securities
contemplated by this Agreement.  Timely provide to its security holders earning
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder.
 
-12-

--------------------------------------------------------------------------------


SECTION 7.    Registration Procedures
 
(a)           Provision by Holders of Certain Information in Connection with any
Registration Statement.  No Holder may include any of its Registrable Securities
in any Registration Statement pursuant to this Agreement unless and until such
Holder furnishes to the Company in writing, within 20 Business Days after
receipt of a request therefor, such information as the Company may reasonably
request for use in connection with any Registration Statement or prospectus or
preliminary prospectus included therein.  Each Holder as to which any
Registration Statement is being effected agrees to furnish promptly to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Holder not materially
misleading.
 
(b)           Suspension of Sales.  Upon receipt of written notice from the
Company that a Registration Statement, Prospectus or Prospectus supplement
contains or may contain an untrue statement of a material fact or omits or may
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading or that circumstances exist that make
inadvisable use of such Registration Statement, prospectus or prospectus
supplement, each Holder of Registrable Securities shall forthwith discontinue
disposition of Registrable Securities until the Holder has received copies of a
supplemented or amended prospectus or prospectus supplement, or until the Holder
is advised in writing by the Company that the use of the prospectus and, if
applicable, prospectus supplement may be resumed, and, if so directed by the
Company, such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in such Holder’s possession, of
the Prospectus and, if applicable, Prospectus supplement covering such
Registrable Securities current at the time of receipt of such notice.  The total
number of days that any such suspension may be in effect in any 12-month period
shall not exceed 90 days.
 
(c)           Termination of Registration Rights.  A Holder’s registration
rights as to any securities held by such Holder shall not be available unless
such securities are Registrable Securities.
 
(d)           Furnishing Information. No Holder shall use any free writing
prospectus (as defined in Rule 405) in connection with the sale of Registrable
Securities without the prior written consent of the Company.
 
(e)           Holdback.  In connection with any primary underwritten offering by
the Company of equity securities which are Securities, each Holder agrees not to
effect any sale or distribution, including any sale pursuant to Rule 144 under
the Securities Act, of any Registrable Securities (in each case, other than as
part of such underwritten offering) in each case, during the ten days prior to,
and during such period as the managing underwriters may (subject to the proviso
below) require beginning on, the closing date of the sale of such Securities
pursuant to an effective registration statement (the period during which such
restriction applies, the “Holdback Period”); provided that  the Holdback Period
shall not exceed 100 days in the aggregate.
 
-13-

--------------------------------------------------------------------------------




 
SECTION 8.    Registration Expenses.  All Registration Expenses incurred in
connection with any registration, qualification or compliance hereunder shall be
borne by the Company.  All Selling Expenses incurred in connection with any
registrations hereunder shall be borne by the holders of the securities so
registered pro rata on the basis of the aggregate offering or sale price of the
securities so registered.
 
SECTION 9.            Indemnification.
 
(a)           The Company agrees to indemnify and hold harmless each Holder, its
directors and officers, and each person, if any, who controls any Holder within
the meaning of the Securities Act and the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Holder, director,
officer or controlling person may become subject, under the Securities Act, the
Exchange Act or other U.S. federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the prior written consent of the Company), insofar
as such loss, claim, damage, liability or expense (or actions in respect thereof
as contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in any  Registration
Statement or Prospectus (or any amendment or supplement thereto), or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein not misleading; and to reimburse each Holder and
each such director, officer, employee or controlling person for any and all
expenses (including the fees and disbursements of counsel) as such expenses are
reasonably incurred by such Holder or such director, officer or controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any case to the extent such
loss, claim, damage, liability or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information furnished to
the Company by such Holder expressly for use in any  Registration Statement or
Prospectus (or any amendment or supplement thereto).  The indemnity agreement
set forth in this Section 9(a) shall be in addition to any liabilities that the
Company may otherwise have.
 
(b)           Each Holder agrees, severally and not jointly, to indemnify and
hold harmless the Company and each of its directors and officers who sign
a  Registration Statement and each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act, against any loss,
claim, damage, liability or expense, as incurred, to which the Company or any
such director, officer or controlling person may become subject, under the
Securities Act, the Exchange Act, or other U.S. federal or state statutory law
or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Majority Holders), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue statement or alleged untrue statement of a material fact contained in
any  Registration Statement or Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in any  Registration
Statement or Prospectus (or any amendment or supplement thereto), in reliance
upon and in conformity with written information furnished to the Company by such
Holder expressly for use therein; and to reimburse the Company and each such
director and officer or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by the Company or such director, officer or controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action.  The indemnity agreement set forth
in this Section 9(b) shall be in addition to any liabilities that each Holder
may otherwise have.
-14-

--------------------------------------------------------------------------------


 
(c)           Promptly after receipt by an indemnified party under this Section
9 of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 9 notify the indemnifying party in writing of the commencement thereof,
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party for contribution or
otherwise other than under the indemnity agreement contained in this Section 9
or from any liability it may have under this Section 9 to the extent it is not
materially prejudiced as a proximate result of such failure.  In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties.  Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 9 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), reasonably
approved by the indemnifying party, representing the indemnified parties who are
parties to such action) or (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.
 
(d)           The indemnifying party under this Section 9 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment.  No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is or could have been a party and indemnity was or
could have been sought hereunder by such indemnified party, unless such
settlement, compromise or consent (i) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such action, suit or proceeding and (ii) does not include any statements as to
or any findings of fault, culpability or failure to act by or on behalf of any
indemnified party.
-15-

--------------------------------------------------------------------------------


 
(e)           If the indemnification provided for in Section 9 hereof is for any
reason held to be unavailable to or otherwise insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Holders, on the other
hand, or (ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and the Holders, on the other hand, in connection
with the statements or omissions or inaccuracies in the representations and
warranties herein which resulted in such losses, claims, damages, liabilities or
expenses, as well as any other relevant equitable considerations.  The relative
benefits received by the Company, on the one hand, and the Holders, on the other
hand, shall be determined in a manner as is appropriate to reflect the relative
economic benefits of the Company, on the one hand, and the Holders, on the other
hand, in the matters contemplated by this Agreement.  The relative fault of the
Company, on the one hand, and the Holders, on the other hand, shall be
determined by reference to, among other things, whether any such untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company, on
the one hand, or the Holders, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission or inaccuracy.
 
(f)           The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 9 hereof, any legal or
other fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim.  The provisions set forth in
Section 9 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under Section 9(e) above;
provided, however, that no additional notice shall be required with respect to
any action for which notice has been given under Section 9 hereof for purposes
of indemnification.  The Company and each Holder agree that it would not be just
and equitable if contribution pursuant to Section 9(e) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in Section 9(e).
-16-

--------------------------------------------------------------------------------


 
(g)           Notwithstanding the provisions of Section 9(e), no Holder shall be
required to contribute any amount in excess of the dollar amount by which the
total net profit received by such Holder from the sale of any Securities exceeds
the amount of any damages which such Holder has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11 of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The Holders’
obligations to contribute pursuant to Section 9(e) above are several, and not
joint, on a pro rata basis based on such Holder’s aggregate principal amount of
Registrable Securities included in such  Registration Statement or
Prospectus.  For purposes of Section 9(e) above, each director, officer and
employee of a Holder and each person, if any, who controls a Holder within the
meaning of the Securities Act and the Exchange Act shall have the same rights to
contribution as such a Holder, and each director and officer of the Company, and
each person, if any, who controls the Company within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company.
 
SECTION 10.    Participation in Underwritten Registrations.  No Holder may
participate in any Underwritten Registration hereunder unless such Holder (a)
agrees to sell such Holder’s Registrable Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements;
provided that no Holder shall be required to make any representations or
warranties to the Company or the underwriters (other than reasonable
representations and warranties regarding such Holder and such Holder’s ownership
of Registrable Securities and such Holder’s intended method of distribution), or
to undertake any indemnification obligations to the Company or the underwriters
with respect thereto, except as otherwise provided in Section 9 of this
Agreement.  Each Holder agrees that upon receipt from the Company of notice of
its intention to suspend the effectiveness of any Registration Statement
pursuant to Section 3(d) or 4(d) of this Agreement, such Holder shall
immediately discontinue offers and sales of the Registrable Securities under the
applicable Registration Statement until such Holder receives a subsequent notice
from the Company that such suspension has been revoked or withdrawn.
-17-

--------------------------------------------------------------------------------


 
SECTION 11.            Selection of Underwriters.  The Holders of Registrable
Securities covered by any registration statement filed pursuant hereto who
desire to do so may sell such Registrable Securities in an underwritten
offering.  In any underwritten offering pursuant to Sections 3 and 4 of this
Agreement, the managing underwriter(s) that will administer such offering will
be selected by the Holders of a majority of the Registrable Securities included
in such offering; provided, however, that such managing underwriter(s) must be
reasonably satisfactory to the Company.
 
SECTION 12.            Miscellaneous.
 
(a)           Remedies.  The Company hereby agrees that monetary damages would
not be adequate compensation for any loss incurred by reason of a breach by it
of the provisions of this Agreement and hereby agree to waive the defense in any
action for specific performance that a remedy at law would be adequate.
 
(b)           No Inconsistent Agreements.  The Company will not on or after the
date of this Agreement enter into any agreement with respect to its securities
that is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof.
 
(c)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless the Company has obtained the
written consent of the Majority Holders (excluding any Registrable Securities
held by the Company or its affiliates).
 
(d)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier,
facsimile, or air courier guaranteeing overnight delivery:
 
(i)       if to a Holder, at the address set forth on the stock register of the
Company; and
 
(ii)      if to the Company:
 
GMAC LLC
200 Renaissance Center
P.O. Box 200
Detroit, Michigan  48625
Telecopier No.: (313) 656-6124
Attention:  General Counsel


-18-

--------------------------------------------------------------------------------


With a copy to:
Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Telecopier No.:  (212) 403-2000
Attention:  David E. Shapiro
                  Benjamin M. Roth


All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt acknowledged, if telecopied; and on the next Business Day,
if timely delivered to an air courier guaranteeing overnight delivery.
 
(e)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including, without limitation, and without the need for an express assignment,
subsequent Holders; provided, however, that this Agreement shall not inure to
the benefit of or be binding upon a successor or assign of a Holder unless such
successor or assign acquired Registrable Securities from such Holder.
 
(f)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(g)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(h)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS
MADE AND PERFORMED IN SUCH STATE.  ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO
ANY CLAIM OR PROCEEDING RELATED TO OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION OR CONDUCT IN CONNECTION HEREWITH, IS WAIVED.
 
(i)           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 
(j)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
-19-

--------------------------------------------------------------------------------


 
(k)           Third-Party Beneficiaries.  Holders (including Broker-Dealers
holding Registrable Securities) are express and intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by such
Persons.
 




[Signature Pages follow]
 
 
 
 
 

 
-20-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
GMAC LLC
 
 
By:  /s/ C. L. Quenneville        
Name: C. L. Quenneville
Title:   Secretary
 
 
GM PREFERRED FINANCE CO. HOLDINGS LLC
 
 
By:  /s/ Walter G. Borst          
Name: Walter G. Borst
Title:   CEO



 
 
 
 
Signature Page to Preferred Registration Rights Agreement
 

--------------------------------------------------------------------------------

